ON MOTION NOB BEHEABING.
Smith, P. J.-
— The defendant is in error in supposing that the rule of pleading announced in Henning v. Ins. Co., 47 Mo. 425 and Lanitz v. King, 93 Mo. 513, is applicable alone to cases where the contract is required by the statute of frauds to be in writing.
In the first of these cases the suit was on a contract of insurance. The plaintiffs offered in evidence at the trial an open policy of insurance in many essential particulars. different from the contract declared on. To avoid a variance and to bring the contract within the operation of the policy, plaintiff sought to introduce parol evidence to show that the written policy was modified by the agreement of the parties. This evidence was excluded by the trial court. The supreme court declared that, “Parties may by a subsequent parol agreement upon sufficient consideration change or .modify their written contract,” citing Bunch v. Beck, 43 Mo. 266. “But,” says the court, “in' the present case the written contract is not declared on nor is suit instituted upon it in any modified form,” and therefore there was ‘ ‘no error in the action of the court in excluding the evidence.” After thus disposing of the question of pleading and evidence the court proceeded to declare that the contract sued on, being merely verbal, was invalid.
In Baile v. Ins. Co., 73 Mo. 371, it was held that an insurance company could make a binding contract *382of insurance without writing. In the second of these cases — Lanitz v. King — the learned judge who wrote the opinion must be presumed to have been aware of what was ruled in Baile v. Ins. Co., yet he cites with approval and applies the rule of pleading stated in Henning v. Ins. Co. This goes to' show that the rule there declared was a general rule of pleading and not limited in its application to contracts which are required by the law to be in writing. And this becomes more apparent when the opinion in Lanitz v. King is fully scrutinized, for it is there to be seen that the contract was one in writing for the sale of real estate where the purchaser Was accorded two weeks time in which to arrange for the payment of the purchase price of the land. The purchaser did not offer to pay the purchase price of the land at the stipulated time, but twenty-one months afterwards he tendered the same and demanded a deed of the seller, which was refused. ' The purchaser • brought suit for damages for the breach of the contract, declaring on the contract as written. At the trial tho purchaser undertook to show a modificatian, or rather facts which amounted to a waiver of the stipulation in the contract as to the time of payment of the purchase price of the land which had not been pleaded. This the trial court refused to permit him to do.
The supreme court solved the question of the propriety of the action of the trial court in excluding this evidence by reiterating and applying the rule of Henning v. Ins. Co. And to prevent any misconception of the ruling, it was said in the concluding paragraph of the opinion that, “We do not consider the question whether such subsequent parol modification of the written contract would be within the statute of frauds.” So that the court considered the rule in its application to pleadings on contracts in general unaffected by the statute of frauds, or in other words the idea that the *383rule was to be applied only in those cases where there is a subsequent parol modification of such contracts as are required by the statute of frauds to be in writing, is expressly negatived. A parol modification of a contract required by the statute of frauds to be in writing can have no existence except perhaps in respect to the consideration in contracts for sale of real estate. Rucker v. Harrington, 52 Mo. App. 481; Smith v. Shell, 82 Mo. 215. If is thus seen that according to defend-nut’s contention this rule of pleading would have a very limited application indeed, but in this we think it is in error and that the rule applies in every case where the modification of the contract sought to be established is a legal and valid modification of the original contract.
The defendants have misconceived what is declared in Brown v. Brown, 90 Mo. 184. The question there was whether certain oral testimony was admitted which it was contended contradicted or varied a written receipt given for the negotiation of a note and the payment of the proceeds thereof. In deciding this in the negative it is declared by the court, that the “Rule which prohibits the introduction of parol contemporaneous evidence does not apply when the original contract was verbal and entire and part only reduced to writing. * * * Nor does the prohibitory rule apply when a complete contract in writing is entered into which is subsequently varied by a parol agreement.” From this it is plain that the court' was dealing with a rule of evidence and not of pleading. The case is not in conflict with the two first cases cited, but if it was it would have to yield to the latter ruling made in Lanitz v. King.
We can discover no reason for receding from the •opinion we have already expressed in the ease.